The appeal herein is from an order sustaining a demurrer and an order dismissing a bill of complaint upon failure to amend as allowed.
This suit, though purporting to be brought under Section 2, Article XI of the State Constitution to charge the separate real estate of a deceased married woman, for money due upon an agreement made by her in writing for the *Page 259 
benefit of her separate property, the suit is in effect brought against the executor of a deceased married woman to enforce the specific performance of a contract for the purchase of land, which contract was signed by the married woman, Gautier v. Bradway, 87 Fla. 193, 99 So.2d Rep. 879, she not having been made a free dealer pursuant to statute. Section 3218 et seq.,
Revised General Statutes, 1920; Lerch v. Barnes, 61 Fla. 672, 54 So.2d Rep. 763.
Such a suit is not contemplated by Section 2, Article XI of the Constitution.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.